Citation Nr: 0945479	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-13 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a sleep disorder, to 
include as secondary to service-connected posttraumatic 
stress disorder (PTSD) and Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 

In a May 2008 decision, the Board denied the claim of 
entitlement to service connection for sleep apnea.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), which in a June 
2009 Order, granted a Joint Motion for Remand (JMR), 
remanding the case for compliance with the terms of the joint 
motion.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In April 2005 the Veteran filed a claim for service 
connection for a sleep disorder.  As noted in the 
Introduction, the claim was denied by in the RO in December 
2005 and by the Board, which characterized the claim as sleep 
apnea, in May 2008 on a direct service connection basis.  In 
the JMR that accompanies the Court's June 2009 Order, the 
Board is instructed to consider 1) the appropriate scope of 
the Veteran's claim, Clemons v. Shinseki, --- Vet. App. ----, 
----, No. 07-0558, slip op. at 6 (Feb. 17, 2009); 2) to the 
extent applicable and possible, attribute the different 
manifestations of symptomatology to their corresponding 
disability, Mittleider v. West, 11 Vet. App. 181, 182 (1998); 
and 3) adequately discuss the determination whether the 
Veteran is entitled to be provided with a VA examination in 
regards to his sleep disorder under the duty to assist.  See 
38 U.S.C. §§ 5103A(d), Mclendon v. Nicholson, 20 Vet. App. 79 
(2006).   

In making its determination, the Board takes note of the 
contentions the Veteran made in a brief filed with the Court 
in support of his appeal.  The Veteran contended that the 
Board 1) narrowly construed the Veteran's claims for a sleep 
disorder as sleep apnea; 2) did not take into consideration 
evidence that the Veteran's sleep disorder was a disability 
secondary to the medications that he was prescribed for his 
service-connected PTSD and Type II diabetes mellitus, and 
3) failed to provide the Veteran with a VA examination to 
determine the etiology of his sleep disorder and/or failed to 
explain its rationale as to why the Veteran was not entitled 
to such examination.  In support of his contentions, the 
Veteran pointed to evidence in the record, specifically, a 
May 2002 treatment note from the Veteran's private treating 
physician in which it was noted that the Veteran was taking 
the antidepressant Welbutrin which was causing him difficulty 
with sleeping.  The Board notes that depressive feelings or 
depression are considered part of the Veteran's service-
connected PTSD.  See VA examination dated in October 2005, 
Board decision dated in May 2008.  The Veteran also contends 
that the sleep impairment noted by the October 2005 PTSD 
examiner is a disability separate and apart from his service-
connected PTSD and the medications that he is currently 
taking for both his service-connected PTSD and Type II 
diabetes mellitus are causing his current sleep disorder.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

Upon further review of the evidence, including the Veteran's 
contentions made on appeal, the Board has determined a VA 
examination is necessary to determine the nature and etiology 
of the Veteran's sleep disorder.  Additionally, the RO should 
obtain the Veteran's most recent treatment records.  Further, 
the Board has recharacterized the claim as entitlement to 
service connection for a sleep disorder, to include as 
secondary to service-connected posttraumatic stress disorder 
(PTSD) and Type II diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for PTSD 
and a sleep disorder since February 2006.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any private medical 
records.

Regardless of the Veteran's response, the 
RO should obtain all outstanding VA 
treatment reports pertaining to PTSD and 
sleep disorder treatment dated from 
February 2006 forward.

2.  The RO should schedule the Veteran 
for a VA examination in order to 
determine whether the Veteran suffers 
from a sleep disorder.  The examiner 
should review all pertinent medical 
records in the claims file and a copy of 
this REMAND, and should state in the 
examination report that such review was 
performed.  All necessary tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  All pertinent clinical findings 
and the complete rationale for all 
opinions expressed should be set forth in 
a written report.

The examiner should state whether a sleep 
disorder or sleep impairment, if any, is 
a separate disorder in itself or whether 
such disorder whether it is at least as 
likely as not a part or symptom of the 
service-connected PTSD.  If it is a 
separate condition, which part of the 
Veteran's sleep symptoms or impairment 
are attributable to the separate 
condition versus the PTSD.  If the 
symptoms cannot be differentiated, the 
examiner should so state in the report.  

3.  If and only if the examiner 
determines that the Veteran suffers from 
a sleep disorder that is separate and 
apart from his service-connected PTSD, 
than the examiner should render an 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that 
the Veteran's sleep disorder has been 
caused by his military service and/or 
caused or aggravated by the medications 
he takes for his service-connected PTSD 
and Type II diabetes mellitus. 

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
the conclusion as it is to find against 
it.

In rendering these opinions please note 
that "aggravation" means a chronic or 
permanent worsening of the underlying 
condition (versus a temporary flare-up of 
symptoms) beyond its natural 
progression.  If aggravation is present, 
the clinician should indicate, to the 
extent that is possible, the approximate 
level of disability before the onset of 
the aggravation.   

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review. 

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  Specifically, the 
RO should fully adjudicate the claim for 
a sleep disorder on both a direct and 
secondary service connection basis.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

